Ringo, Chief Justice, delivered the opinion of the court: The statute declares that the term, “ bill of exchange,” as used in this a<pt “shall be so construed as to include all drafts or orders drawn by one person on another, for (he payment of a sum of money specified therein.” From the least observation it will be perceived that the writing in question is neither a bill of exchange, draft, or order for the payment of a sum of money specified therein, because the drawee is not requested thereby to pay any sum of money whatever to the payee, or any other person. • The defendant simply requests Mr. Saugrain to let Mr. Chambers have merchandize, in his store, to the value $32.38, and to charge him, Roberts, with the amount, which was evidently the understanding of the parties, and such is the operation and legal construction of the writing, which cannot be regarded either as a bond, bill, promissory note, draft, or order, within the operation of the law merchant, nor any statutory provisions whatever in force in this State; nor can it, under any principle of law, be considered as a contract, or writing capable of being assigned in any manner, so as to transfer to and vest in the assignee or holder thereof a legal right of action against the drawer. The plaintiff, therefore, misconceived his remedy; and although the reason assigned in the record as the basis of the judgment given by the Circuit Court may not be warranted by law, yet as the judgment itself appears to be right, and in every respect authorized by facts as they appear in the record, it must be, and is hereby, in all things, affirmed, with costs, notwithstanding. the insufficiency of the reason assigned for it by the Circuit Court.